                      Case 3:20-mj-04133-CDB Document 1 Filed 07/20/20 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                                           DISTRICT OF ARIZONA

           UNITED STATES OF AMERICA                    ELECtRONIC CRll\1INAL COMPLAINT

              )                   v.
                                                  ,,   CASE NUMBER: 20-4133 MJ
        STALLONE IRVING WATAHOMIGIE

           I, the undersigned complainant, state· under oath that the following is true and correct to
the best ofmy knowledge and belief:·
                                                COUNT'l
               On or about June 26, 2020, in the District of Arizona, in Coconino County~ within the
       confines of the Grand Canyon National Park, an area within the special maritime and
       territorial jurisdiction of the United ·states, the defendant, STA~LONE IRVING
       WATA~OMIGIE, an adult m1de, did unlawfully kidnap, seize, confine, abduct, carry away,
       an<;I _hol~ for his benefit, A.B., a~ adult female, in violation of Title 18, Unite~ States Code,
       Sections 7 and 1201(a)(2),

           I further state that I am a Law Enforcement Ranger with the U.S. National park Service,
and th~t
      r
         this Complaint,
                          is based on the following facts: SEE ATTACHED AFFID'A v'iT.

Cbntinued on the attached sheet and made a part hereof:         lzsl        Yes      D     No

REVIEWED BY: s/ AUSA Paui V. Stearns

Pursuant to 28 U.S.C. § 174.6(2), I declare under penalty
of perjury that the foregoing is true and correct.

Executed on:         'S"v\ 7 -Z. -o 1 7J$Z.P
.l[_ Sworn by Telephone

Brian Densmore. Ranger, National Park Service
Complainant's Name and Title                               Complainant's Signature


July 20. 2020                                              Flagstaff. Arizona
Date                                                       City and State

                                                                                           Dlgltally signed by Camille D.
                        -r
                                                             Camille. D. Bibles·-Bibles
                                                                         -     / 'bate: 2020.07.20 17:25:13 -07'00'
Camille D. Bibles, United· States Magistrate Judge
Name & Title of Judicial Office   '    ·                   Signature of Judicial Officer
                            Case 3:20-mj-04133-CDB Document 1 Filed 07/20/20 Page 2 of 7
    (   ,-




                                       UNITED ST ATES DISTRICT COURT
                                           DISTRICT OF ARIZONA

                                  ELECTRONICALLY SUBMITTED AFFIDAVIT
                       Your affiant, United States Park Ranger Brian Densmore, states under oath

                 the following:

                       1.      I am a Commissioned United States Park Range~ (J)SPR) with· tI?-e

                 National' Park Service (NPS), United States Department -of the In,terior, and am
                                                                            ,,

                 presently assigned to the Intermountain Region, duty stationed at Grand Canyon

                 National Park in the State of Arizona. I have been.employed by the NPS since 2007.

                 I have worked in the role of a U.8 Park Ranger in Oregon,"Colorado, Pennsylvania,

                 Washington, and Arizona. I.have received training at the Federal Law Enforcement

                 Training Center, completing the Land Management Police Training Program.

                       2.      The information contained i.n this affidavit is based upon my personal

                 ~owledge, training, experience, as well a:s- i~forma~ion provided by other law

                 enforcement offic.ers and
                                       \
                                           witnesses
                                             .
                                                     including those listed herein. Because )this
                                                                                   .




                 affidavit is being written to establis~ probable cause, I have ~ot included ·every fact

                 known to 1,ne ,regarding this investigation.
                      ....           -- .                '



                                                      Background
r
                       3. ·    The case involves a domestic dispute between Stallone Irving

             , Watahomigie (Watahomigie) and his then-girlfriend, whose initials are A:B. In
             '
                 summary, Watahomigie got mad at A.B. and pinned her to a bed with his knees. He
           Case 3:20-mj-04133-CDB Document 1 Filed 07/20/20 Page 3 of 7




also put his hands over her mouth and refused to let her go. A.B. suffered mild

inju~ies, including bruising to both her medial biceps, during this incident.

      4.       This incident occu1Ted on June 26, 2020, i,n a residence in Supai Camp,

which is within the confines of the Grand Canyon National Park in the District of

Arizona. The Grand Canyon National Park is an area within the special maritime

and territorial jurisdiction of th~ United States.

      5.       A witness, who has the initials L.W. Jr;, and A.B. 's six-year old

daughter were also preserit durin~ this incident.

                                     Investigation

      6.       On June 26, 2020, NPS Range1;s Travis Whisenhunt, Adam Sherman,

and I were_ dispatched to a rep01i of an assault of a female' (A.B.) by her boyfriend.

The victim was found to be A.~., and tJ.le suspect was found to be Watahomigie.
                                       J

The incident was taking place at L. W. Sr.' s. residence in Supai Camp, which is within

the confines of the Grand Canyon National ~ark in the District of Arizona.
                                                                                           )

      7.       I personally interviewed A.B. while on scene the night of June 26, 2020 .

.Officers Travis Whisenhunt interviewed a witness, L.W., Jr.             I additionally

interviewed A.B. later the same night at a hotel following the incident. Special

Agent (SA) Mike Hardin interviewed A.B. in the same hotel the following day. I

was present for-much of SA Hardin's interview.

      8.       According to A.B., as Watahomigie drank more alcohol, he becijme

increasingly upset with A.B.' over money and jealousy.             A.B. reported that


                                            2


              .J
           Case 3:20-mj-04133-CDB Document 1 Filed 07/20/20 Page 4 of 7




Watahomigie then took A.B.'s phone, a Samsung Galaxy S9+, and began to search
                                                                                 I

through the contents, pa~ticulat'ly social m~dia and text messages.        The· phone

belongs to A.~., 'and she did not share it with Watahomigie. A.B. did not,share any

passwords, but Watahomigie was able to -guess the passwords to access the phone

content.

      9.      A.B. reported that .~he repeatedly asked Watahomigie for her phone

back. Watahomigie said "no" many times, and he threw the phone out ofa window'.-

Watahomigie then retrieved the phone before A.B. could reach it. 1

      10.     According to A.B., as·Watahomigie c6ntinued to search the contents of

her phone, he eventually called-A.B. into the bedroom. A.B. again asked for the
                  .                                                                      .
                                                                                     \
return of her phone so she could leave, and Watahomigie again refused to return the
                                                 I         •




phone. A.B. reported that Watahomigie got up and locked the door. A.B. said that

Watahomigie then got on top of her and pinne~ her to the be4.

      11.     A.B. reported that Watahomigie placed his knees on her medial biceps,

pinning her to the· bed. I observed contusions during the inidal response to the 911

call reporting the as~ault. The contusions were more developed several hours later

when viewed in better light. The contusions were again further developed when




      1
        A.B. reported that she eventually left the residence in Supai-Camp without
her phone because she was concerned that she might be with further injured by
Watahomigie. According to A.B., by July 1, 2020, she was able to have a friend
retrieve the phone and deliver it to her. However, the passwords had been changed,
A.B. did not have access to the contents of the phone, and she-did not have the ability
to use the. phone when initially returned.                          .
                                          3
             Case 3:20-mj-04133-CDB Document 1 Filed 07/20/20 Page 5 of 7
 ....



 viewed by investigators SA Hardin and I the following
                                             .
                                                       evening. I observed
                                                                        .
                                                                           bilateral

. contusions, found on A.B. 's medial biceps, about halfway between the shoulder and .
                     .            .

 elbow. The contusions were about the size of a golf ball in area.

            12.     A.B. reported that during the.assault by Watahomigie, she yelled to be

 let ~o, and she fought to be released, initially by pushing Watahomigie away and

 then by kicking her legs. A.B. sajd that she was unable free herself, as her legs were

 hanging off the end of the bed, and she was unable to generate any force to remove
        \

 Watahomigie.

            13.     A.B. further reported that while she was yelling for Watahomigie to let

 her go, Watahomigie placed his hand over her mouth muting her screams. A.B.

 estimated that about 30 seconds passed with Watahomigie's hand placed over her

 ,.,
 mouth.           A.B ~ reported that despite A.B. 's rep.eated requests to. let her· go, ·

 Watahomigie kept her pinned to the bed for several minutes.

            14.     A.B. reported that Watahomigie did not choke· or·strike her during the

 assaults; however, A.B. said she was afraid both times and that she was concerned

 of complicating an existing neck injury known to Watahomigie.
                                                             .                 .
            15.     According to A.B., du~ing the incident, a witness, L.W. Jr., was sought

 out by A.B.'sjuvenile daughter. A.B.'s daughter requested help from L.W. Jr. and

 also called 911. A.B. was freed only after L.W. Jr. reached through a hole in the

 door to unlock it. L.W. Jr then forcibly tackled Watahomigie off of A.B. L.W.

 co.rroborated A.B.'s report, saying he "wrestled" Watahomigie off of A.B. A.B.'s


                                                4
; ,r    ..     Case 3:20-mj-04133-CDB Document 1 Filed 07/20/20 Page 6 of 7




       daughter initially called 911, quickly giving the phone to A.B.           A:B. repmted .

       Stallone Watahomigie had just assaulted her. ·
                               ,           I
              16.       A.B. reported that after L.W. Jr. got Watahomie off of her, she then

       attempted to leave in her car. However, A.B. reported that Watahomigie continued

       to impede her movements, in that he ran and entered her vehicle.. Upon entry to

       A.B. 's vehicle,. Watahomigie locked the doors of the car and prevented
                                                                        .
                                                                               A.B. froni

        leaving. While A.B. was on the phone with the 911 center, Watahomigie exited the

       . car and came at A.B. and her daughter. However, A.B. was able to enter her c~r

       with her daughter and drive away.

              17:. Based on my investigation, Watahomigie is an adult male who is 24-

        years old. He is approximately 5'9" tall and weighs about 155 pounds. A.B. is and

        adµlt female who is 37 years old. She is approximately 5'5" tall and weighs about
                                                                \
        195 pounds.

              18.   1   According to A.B., she was in a dating and intimate relationship with
                                       .                               ~




        Watahomigie for approximately two yea.rs. They have no children in common.

              19.       Based on a re".'iew of Watahomigie's crimina] history, he has a prior ,

        arrest and conviction from a 2017 incident in the Grand Canyon for assault.

                                               Conclusion

              20.       Based on the above, I believe there is probable cause to support that on

        or about June 26, 2020, within Grand Canyon National Park in the District of




                                                     5
                         Case 3:20-mj-04133-CDB Document 1 Filed 07/20/20 Page 7 of 7
;   ./   .......


            Arizona, Stallone Irving Watahomigie violated federal law under 18 U.S.C. §§ 7 &
                     I


                 I
             1201 (a)(2)(b).

                  Putsuant'to 28 U.S.C. § 174~(2), I declare that the foregoing is true and
            correct to the b'est of my knowledge and belief.


            July 20, 2020
            Executed on (Date)                                Brian Densmore
                                                              US Park Ranger (Law Enforcement)
                                                              Department of Interior, NPS .

             _x__ Sworn by Telep4one


            Date/Time: ----'----------------

             .                                f'   .                     '
                                         · VDigitally signed by Camille D.
             Camille D.           ,Bibles\.s_i~les                           .
                                          . . · · Date: 2020.07.20 , ?:2s:s4 -07•00·
            ---------,,-••;....·- - - - - - - - - - -
            Camille D. Bibles ,
            _United States Magistrate Judge ·




                                                                                                 \




                                                                I




                                                          6
